          Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01        Desc Main
                                                                    Document     Page 1 of 24
                                                             UNITED STATES BANKRUPTCY COURT
                                                               EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

                                     Franklin Willis Clark, Sr.
Name of Debtor(s):                   Shelby Caroline Clark                                      Case No: 19-30437-KRH

This plan, dated         January 30, 2019            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included         Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 575.00               per   month   for   60    months.
Other payments to the Trustee are as follows:
                                                               Page 1

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
          Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01                         Desc Main
                                                                    Document     Page 2 of 24

            The total amount to be paid into the Plan is $                34,500.00    .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,898.00 , balance due of the total fee of $ 5,223.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
County of Hanover                             Taxes and certain other debts           267.98                                  4.47
                                                                                                                         60 months
Internal Revenue Service                      Taxes and certain other debts           1,026.87                               21.39
                                                                                                                         48 months
Virginia Dept of Taxation                     Taxes and certain other debts           387.75                                 16.16
                                                                                                                         24 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date              Est. Debt Bal.               Replacement Value
AcceptanceNOW                            Bedroom Set                         12/2014                    5,144.00                     500.00

Tidewater Finance                        Kids Bedroom Set                    12/2014                    240.00                       300.00

Title Max                                2000 Mercedes ML320                 1/2015                     1,121.87                     2,880.00
                                         300000 miles
Wells Fargo Dealer                       2007 Toyota Sequoia                 2/2015                     11,717.00                    12,650.00
Services                                 Limited 200000 miles
                                                                                 Page 2

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01                Desc Main
                                                                    Document     Page 3 of 24

           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description             Estimated Value               Estimated Total Claim
Westgate Resorts                              Timeshare located in Myrtle        0.00                          7,222.00
                                              Beach, SC
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                        Adeq. Protection Monthly Payment     To Be Paid By
Credit Acceptance Corp                       2008 Volvo S40 2.4 85000          20.00                                Trustee
                                             miles
AcceptanceNOW                                Bedroom Set                       10.00                                Trustee
Tidewater Finance                            Kids Bedroom Set                  10.00                                Trustee
Wells Fargo Dealer Services                  2007 Toyota Sequoia Limited       65.00                                Trustee
                                             200000 miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                           Approx. Bal. of Debt or   Interest Rate     Monthly Payment &
                                                                              "Crammed Down" Value                        Est. Term
Credit Acceptance Corp                   2008 Volvo S40 2.4 85000 miles 4,000.00                        6.5%                  84.29
                                                                                                                          55months
AcceptanceNOW                            Bedroom Set                          500.00                    6.5%                  22.27
                                                                                                                          24months
Tidewater Finance                        Kids Bedroom Set                     240.00                    6.5%                  10.69
                                                                                                                          24months
Title Max                                2000 Mercedes ML320 300000           1,121.87                  6.5%                  21.95
                                         miles                                                                            60months
Wells Fargo Dealer                       2007 Toyota Sequoia Limited          11,717.00                 6.5%                 268.13
Services                                 200000 miles                                                                     50months
County of Hanover                        13580 Providence Run Road            1,494.17                  4%                Prorata
                                         Ashland, VA 23005 Hanover                                                        10months
                                         County
                                         Primary Residence
                                         Parcel ID: 7880-84-2471
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.

                                                                              Page 3

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01                         Desc Main
                                                                   Document     Page 4 of 24

          A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                      remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                      approximately 9 %. The dividend percentage may vary depending on actual claims filed. If this case were
                      liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                      approximately 0 %.
          B.          Separately classified unsecured claims.
Creditor                                           Basis for Classification                              Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                      A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                      listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                      any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                      below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage     Interest Rate Period               Arrearage
                                                                         Payment                                                            Payment
Loancare Servicing Center 13580 Providence                               2,534.00          0.00          0%              0months
                          Run Road Ashland,
                          VA 23005 Hanover
                          County
                          Primary Residence
                          Parcel ID:
                          7880-84-2471
Providence HOA            13580 Providence                               44.00             1,432.04      0%              10months           Prorata
                          Run Road Ashland,
                          VA 23005 Hanover
                          County
                          Primary Residence
                          Parcel ID:
                          7880-84-2471
          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                            Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:
                                                                                      Page 4

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01              Desc Main
                                                                     Document     Page 5 of 24
Creditor                                               Type of Contract
-NONE-

            B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                        contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                        arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                        indicated below.

Creditor                                      Type of Contract               Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                    Arrears
-NONE-
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.



                                                                                Page 5

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
         Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01                     Desc Main
                                                                   Document     Page 6 of 24
Dated:      January 30, 2019

/s/ Franklin Willis Clark, Sr.                                                                     /s/ Patrick Thomas Keith
Franklin Willis Clark, Sr.                                                                         Patrick Thomas Keith 48446
Debtor 1                                                                                           Debtors' Attorney

/s/ Shelby Caroline Clark
Shelby Caroline Clark
Debtor 2
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      January 30, 2019            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                   /s/ Patrick Thomas Keith
                                                                                                   Patrick Thomas Keith 48446
                                                                                                   Signature

                                                                                                   P. O. Box 11588
                                                                                                   Richmond, VA 23230
                                                                                                   Address

                                                                                                   (804) 358-9900
                                                                                                   Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         January 30, 2019              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
RAC Acceptance East, LLC
c/o CT Corporation System, Reg. Agt                                           (first class mail)
4701 Cox Road, Suite 285
Glen Allen, VA 23060
Tidewater Finance Company
Alan M. Frieden, Reg. Agent                                                   (first class mail)
222 Central Park Avenue, Suite 1300
Virginia Beach, VA 23462
TitleMax of Virginia, Inc.
CT Corporation System, Reg. Agent                                             (first class mail)
4701 Cox Road, Suite 285
Glen Allen, VA 23060
Wells Fargo Bank, National Assoc.
Timothy J. Sloan, CEO                                                         (certified mail)
101 N. Phillips Avenue
Sioux Falls, SD 57104
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                   /s/ Patrick Thomas Keith
                                                                                                   Patrick Thomas Keith 48446



                                                                                  Page 6

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
           Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01                     Desc Main
                                                                     Document     Page 7 of 24
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Franklin Willis Clark, Sr.
 In re      Shelby Caroline Clark                                                                               Case No.   19-30437-KRH
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       RAC Acceptance East, LLC; c/o CT Corporation System, Reg. Agt
          4701 Cox Road, Suite 285; Glen Allen, VA 23060
          Name of creditor

          Bedroom Set
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 04/10/2019
                         Date and time of confirmation hearing:                April 10, 2019 11:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5000, Richmond, VA

                                                                                         Franklin Willis Clark, Sr.
                                                                                         Shelby Caroline Clark
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Patrick Thomas Keith
                                                                                         Patrick Thomas Keith 48446
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Patrick Thomas Keith 48446
                                                                                         Name of attorney for debtor(s)
                                                                                         P. O. Box 11588
                                                                                         Richmond, VA 23230
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                   Page 7

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-30437-KRH                          Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01             Desc Main
                                                                   Document     Page 8 of 24

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    January 30, 2019            .


                                                                                  /s/ Patrick Thomas Keith
                                                                                  Patrick Thomas Keith 48446
                                                                                  Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 8

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
           Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01                     Desc Main
                                                                     Document     Page 9 of 24
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Franklin Willis Clark, Sr.
 In re      Shelby Caroline Clark                                                                               Case No.   19-30437-KRH
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       Tidewater Finance Company; Alan M. Frieden, Reg. Agent
          222 Central Park Avenue, Suite 1300 Virginia Beach, VA 23462
          Name of creditor

          Kids Bedroom Set
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 04/10/2019
                         Date and time of confirmation hearing:                April 10, 2019 11:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5000, Richmond, VA

                                                                                         Franklin Willis Clark, Sr.
                                                                                         Shelby Caroline Clark
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Patrick Thomas Keith
                                                                                         Patrick Thomas Keith 48446
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Patrick Thomas Keith 48446
                                                                                         Name of attorney for debtor(s)
                                                                                         P. O. Box 11588
                                                                                         Richmond, VA 23230
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                   Page 9

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-30437-KRH                          Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01              Desc Main
                                                                  Document      Page 10 of 24

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    January 30, 2019            .


                                                                                   /s/ Patrick Thomas Keith
                                                                                   Patrick Thomas Keith 48446
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 10

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
           Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01                     Desc Main
                                                                    Document      Page 11 of 24
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Franklin Willis Clark, Sr.
 In re      Shelby Caroline Clark                                                                               Case No.   19-30437-KRH
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       TitleMax of Virginia, Inc.; CT Corporation System, Reg. Agent
          4701 Cox Road, Suite 285; Glen Allen, VA 23060
          Name of creditor

          2000 Mercedes ML320 300000 miles
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 04/10/2019
                         Date and time of confirmation hearing:                April 10, 2019 11:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5000, Richmond, VA

                                                                                         Franklin Willis Clark, Sr.
                                                                                         Shelby Caroline Clark
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Patrick Thomas Keith
                                                                                         Patrick Thomas Keith 48446
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Patrick Thomas Keith 48446
                                                                                         Name of attorney for debtor(s)
                                                                                         P. O. Box 11588
                                                                                         Richmond, VA 23230
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                  Page 11

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-30437-KRH                          Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01              Desc Main
                                                                  Document      Page 12 of 24

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    January 30, 2019            .


                                                                                   /s/ Patrick Thomas Keith
                                                                                   Patrick Thomas Keith 48446
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 12

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
           Case 19-30437-KRH                           Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01                     Desc Main
                                                                    Document      Page 13 of 24
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Franklin Willis Clark, Sr.
 In re      Shelby Caroline Clark                                                                               Case No.   19-30437-KRH
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       Wells Fargo Bank, National Assoc.; Timothy J. Sloan, CEO
          101 N. Phillips Avenue; Sioux Falls, SD 57104
          Name of creditor

          2007 Toyota Sequoia Limited 200000 miles
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 04/10/2019
                         Date and time of confirmation hearing:                April 10, 2019 11:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5000, Richmond, VA

                                                                                         Franklin Willis Clark, Sr.
                                                                                         Shelby Caroline Clark
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Patrick Thomas Keith
                                                                                         Patrick Thomas Keith 48446
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Patrick Thomas Keith 48446
                                                                                         Name of attorney for debtor(s)
                                                                                         P. O. Box 11588
                                                                                         Richmond, VA 23230
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                  Page 13

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-30437-KRH                          Doc 7         Filed 01/30/19 Entered 01/30/19 15:01:01              Desc Main
                                                                  Document      Page 14 of 24

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    January 30, 2019            .


                                                                                   /s/ Patrick Thomas Keith
                                                                                   Patrick Thomas Keith 48446
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 14

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
             Case 19-30437-KRH                    Doc 7     Filed 01/30/19 Entered 01/30/19 15:01:01                                 Desc Main
                                                           Document      Page 15 of 24


Fill in this information to identify your case:

Debtor 1                      Franklin Willis Clark, Sr.

Debtor 2                      Shelby Caroline Clark
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-30437-KRH                                                                   Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            Disabled                                     Bus Dispatcher
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                    Henrico County Public Schools

       Occupation may include student        Employer's address
                                                                                                                3820 Nine Mile Rd
       or homemaker, if it applies.
                                                                                                                Richmond, VA 23223

                                             How long employed there?                                                    Since 01/2016

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $              0.00       $         1,441.88

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $           0.00              $   1,441.88




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
            Case 19-30437-KRH               Doc 7       Filed 01/30/19 Entered 01/30/19 15:01:01                                   Desc Main
                                                       Document      Page 16 of 24

Debtor 1    Franklin Willis Clark, Sr.
Debtor 2    Shelby Caroline Clark                                                                 Case number (if known)    19-30437-KRH


                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00     $         1,441.88

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $            91.33
      5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $             0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $            68.01
      5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $             0.00
      5e.    Insurance                                                                     5e.        $              0.00     $           466.85
      5f.    Domestic support obligations                                                  5f.        $              0.00     $             0.00
      5g.    Union dues                                                                    5g.        $              0.00     $             0.00
      5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $             0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $           626.19
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $           815.69
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00     $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00     $                0.00
      8e. Social Security                                                                  8e.        $              0.00     $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    VA Disability                                                     8f.        $      1,841.00         $                0.00

             Long Term Disability - Cigna                                                             $      1,941.00         $                0.00
      8g.    Pension or retirement income                                                  8g.        $          0.00         $                0.00
                                        Federal and State Tax Refunds
      8h.    Other monthly income. Specify:
                                        Amortized                                          8h.+ $                    0.00 + $             325.00
             Part-Time Employment with Citizens Bank                                            $                    0.00   $             730.92
             Part Time Employement with USPS                                                    $                    0.00   $             300.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          3,782.00         $           1,355.92

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,782.00 + $         2,171.61 = $           5,953.61
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.    $          5,953.61
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
        Case 19-30437-KRH                        Doc 7       Filed 01/30/19 Entered 01/30/19 15:01:01                                 Desc Main
                                                            Document      Page 17 of 24


Fill in this information to identify your case:

Debtor 1                 Franklin Willis Clark, Sr.                                                        Check if this is:
                                                                                                               An amended filing
Debtor 2                 Shelby Caroline Clark                                                                 A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-30437-KRH
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  15                   Yes
                                                                                                                                             No
                                                                                   Son                                  20                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             2,534.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             41.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-30437-KRH                      Doc 7        Filed 01/30/19 Entered 01/30/19 15:01:01                                       Desc Main
                                                           Document      Page 18 of 24

Debtor 1     Franklin Willis Clark, Sr.
Debtor 2     Shelby Caroline Clark                                                                     Case number (if known)      19-30437-KRH

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 200.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 160.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 350.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                700.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                  30.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                  25.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  175.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  353.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  46.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous Expenses                                              21. +$                                                 64.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,378.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,378.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,953.61
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,378.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 575.61

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-30437-KRH   Doc 7    Filed 01/30/19 Entered 01/30/19 15:01:01   Desc Main
                                Document      Page 19 of 24

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        13.7, LLC
                        PO Box 1931
                        Burlingame, CA 94011-1931


                        AcceptanceNOW
                        5501 Headquarters
                        Plano, TX 75024


                        Allied Cash Advance
                        2312-12B Hungary Road
                        Richmond, VA 23228


                        Bon Secours Richmond Health Sy
                        RE: Bankruptcy
                        P.O. Box 28538
                        Richmond, VA 23228


                        Capital One Bank (USA) N.A.
                        P.O. Box 70884
                        Charlotte, NC 28272


                        CashNet USA
                        200 West Jackson
                        Suite 1400
                        Chicago, IL 60606-6941


                        Chadwick, Washington, et. al.
                        Att Susan L. Truskey
                        3201 Jermantown Rd Suite 600
                        Fairfax, VA 22030


                        Chadwick, Washington, et. al.
                        Attn: Sara J. Ross
                        3201 Jermantown Rd Suite 600
                        Fairfax, VA 22030


                        Check City
                        Re: Bankruptcy
                        6001 West Broad Street
                        Richmond, VA 23230


                        City to City Auto Sales
                        5020 Williamsburg Road
                        Henrico, VA 23231
Case 19-30437-KRH   Doc 7    Filed 01/30/19 Entered 01/30/19 15:01:01   Desc Main
                            Document      Page 20 of 24


                    CJW Medical Center
                    PO Box 13620
                    Richmond, VA 23225


                    Commonwealth Asset Services
                    Pembroke One Bldg., 5th Floor
                    281 Independence Blvd.
                    Virginia Beach, VA 23462


                    County of Hanover
                    Treasurer
                    P.O. Box 200
                    Hanover, VA 23069


                    County of Hanover
                     Public Utilities
                    P.O. Box 91736
                    Richmond, VA 23291-1736


                    Credit Acceptance Corp
                    Attn: Bankruptcy Dept
                    25505 W. 12 Mile Road
                    Soutfield, MI 48034


                    Credit One Bank
                    P.O. Box 98873
                    Las Vegas, NV 89193-8872


                    Diversified Consultants
                    PO Box 1391
                    Southgate, MI 48195-0391


                    Dominion VA Power
                    Attn: Bankruptcy Group
                    P.O. Box 26666
                    Richmond, VA 23261


                    Edward S. Whitlock
                    10160 Staples Mill Road
                    Suite 105
                    Glen Allen, VA 23060


                    Enhanced Recovery Company
                    P.O. Box 57547
                    Jacksonville, FL 32241
Case 19-30437-KRH   Doc 7    Filed 01/30/19 Entered 01/30/19 15:01:01   Desc Main
                            Document      Page 21 of 24


                    First Virginia
                    9121 Staples Mill Road
                    Henrico, VA 23228-2026


                    Focused Recovery Solutions
                    9701 Metropolitan Ct, Suite B
                    Richmond, VA 23236-3662


                    Henrico Doctor's Hospital
                    Attn: Legal Dept.
                    P.O. Box 13620
                    Richmond, VA 23225


                    Henrico Federal Credit Union
                    8611 Dixon Powers Drive
                    Richmond, VA 23228


                    Hill & Rainey
                    Re: Lendmark Financial
                    2425 Boulevard, Ste 9
                    Colonial Heights, VA 23834


                    Hunton & Williams LLP
                    Riverfront Plaza, East Tower
                    951 East Byrd Street
                    Richmond, VA 23219


                    Internal Revenue Service
                    400 N. 8th St., Box 76
                    Stop Room 898
                    Richmond, VA 23219


                    Internal Revenue Service
                    PO Box 7346
                    Philadelphia, PA 19101-7346


                    Internal Revenue Service
                    Proceedings & Insolvencies
                    P.O. Box 21126
                    Philadelphia, PA 19114-0326


                    Lendmark Financial Servi
                    7526 West Broad Street
                    Henrico, VA 23294
Case 19-30437-KRH   Doc 7    Filed 01/30/19 Entered 01/30/19 15:01:01   Desc Main
                            Document      Page 22 of 24


                    Linebarger. Goggan, Blair & Si
                    Re: City of Richmond
                    P.O. Box 23180
                    Richmond, VA 23223


                    Loancare Servicing Center
                    3637 Sentara Wy
                    Virginia Beach, VA 23452


                    Macys DSNB
                    911 Duke Blvd
                    Mason, OH 45040


                    MCV Physicians Billing Office
                    RE: Bankruptcy
                    PO Box 91747
                    Richmond, VA 23291-1747


                    Memorial Regional Medical Cent
                    P.O. Box 28538
                    Richmond, VA 23228


                    PRA Receivables Management
                    PO Box 41067
                    Norfolk, VA 23541


                    Premier Bank INC
                    601 Washington St
                    Ravenswood, WV 26164


                    Providence HOA
                    Chardwick, Washington, et al.
                    201 Concourse Blvd Suite 101
                    Glen Allen, VA 23059


                    Randolph, Boyd, Cherry, Vaughn
                    Re: VCU Dental Facility
                    13 East Main Street
                    Richmond, VA 23219


                    Springleaf Financial
                    5050 Richmond Road
                    P. O. Box 675
                    Warsaw, VA 22572
Case 19-30437-KRH   Doc 7    Filed 01/30/19 Entered 01/30/19 15:01:01   Desc Main
                            Document      Page 23 of 24


                    Sprint
                    Attn: Bankruptcy Dept
                    12502 Sprint
                    Reston, VA 20196


                    Stacey Lynne Jones
                    Tidewater Finance Co.
                    P.O. Box 13306
                    Chesapeake, VA 23325


                    SYNCHRONY BANK/WALMART
                    P.O. Box 965024
                    Orlando, FL 32896


                    Tidewater Finance
                    RE: Bankruptcy
                    P.O. Box 13306
                    Chesapeake, VA 23325


                    Title Max
                    4711 West Broad Street
                    Richmond, VA 23230


                    Tuckahoe Orthopaedic
                    Re: Bankruptcy
                    P.O. Box 71690
                    Richmond, VA 23255


                    USPS Disbursing Office
                    Accounting Service Ctr
                    2825 Lone Oak Pkwy
                    Saint Paul, MN 55121


                    Valero Energy Corporation
                    Attention: Bankruptcy Depart
                    P.O. Box 696000
                    San Antonio, TX 78269


                    VCU Dental Faculty Practice
                    521 N 11th Street
                    Richmond, VA 23219


                    VCU Health System
                    PO Box 980462
                    Richmond, VA 23298
Case 19-30437-KRH   Doc 7    Filed 01/30/19 Entered 01/30/19 15:01:01   Desc Main
                            Document      Page 24 of 24


                    Verizon
                    500 Technology Drive
                    Suite 550
                    Saint Charles, MO 63304-2225


                    Virginia Dept of Taxation
                    P.O. Box 2156
                    Richmond, VA 23218


                    Wells Fargo Dealer Services
                    PO Box 1697
                    Winterville, NC 28590


                    Westgate Resorts
                    P.O. Box 850001
                    Orlando, FL 32885-0001
